OPINION
{¶ 1} This matter is before the Court on the Notice of Appeal of Donald Hollon, filed January 8, 2008. Hollon was indicted, on August 2, 2005, on one count of possession of crack cocaine (less than one gram), a felony of the fifth degree, in violation of R.C. 2925.11(A). *Page 2 
Hollon pled not guilty, and on May 31, 2007, he filed a motion to suppress. On June 15, 2007, the trial court overruled Hollon's motion after a hearing, determining that the encounter between Hollon and the arresting officer, during which Hollon provided his social security number to the officer, was consensual.
 {¶ 2} On August 22, 2007, Hollon filed a motion to dismiss, asserting statutory and constitutional speedy trial claims. The trial court overruled the motion, pursuant to State v. Triplett (1997),78 Ohio St.3d 566, 679 N.E.2d 290, 1997-Ohio-182, determining that Hollon caused the delay by his failure to claim the summons sent to his home by certified mail.
 {¶ 3} On November 26, 2007, Hollon entered a plea of no contest, and the trial court sentenced him to community control sanctions for a period not to exceed five years, and it suspended Hollon's driver's license.
 {¶ 4} On July 16, 2008, counsel for Hollon filed a brief pursuant toAnders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, stating that he can find no meritorious issues for appellate review. The State filed a response, asking us to appoint new counsel for Hollon should we determine that an appealable issue exists.
 {¶ 5} Having conducted an independent review of the record pursuant to our responsibilities under Anders, we have found no error having arguable merit. Judgment affirmed.
FAIN, J. and GRADY, J., concur.
Copies mailed to:
Carley J. Ingram
  J. David Turner *Page 3
Donald Hollon
  Hon. Michael L. Tucker *Page 1